            Case 2:19-cv-00277-MJP Document 42
                                            41 Filed 05/14/20
                                                     05/13/20 Page 1 of 4



Douglas F. Foley, WSBA #13119                          THE HON. MARSHA J. PECHMAN
Vernon S. Finley, WSBA #12321
e-mail: doug.foley@dougfoleylaw.com
e-mail: vernon.finley@dougfoleylaw.com
Foley Sampson & Nicholes, PLLC
13115 N.E. 4th Street, Suite 260
Vancouver, Washington 98684
Telephone: 360.883.0636
Facsimile: 360.944.6808
Attorneys for Defendant, Lawrence Graf and
Jane Doe Graf




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE

SMUGGLERS COVE, LLC, a Colorado
limited liability company,                       No.: 2:19-cv-00277-MJP

                     Plaintiff,                  STIPULATED ORDER OF DISMISSAL
                                                 OF ALL CLAIMS WITH PREJUDICE
       v.
ASPEN POWER CATAMARANS, LLC, a
Washington limited liability company, and
LAWRENCE GRAF and JANE DOE GRAF,
Washington residents,

                     Defendants.



       Plaintiff Smugglers Cove, LLC (“Plaintiff”), and Defendants Aspen Power

Catamarans, LLC (“Aspen”), Lawrence Graf, and “Jane Doe” Graf, by and through their

undersigned attorneys hereby agree and stipulate to a Dismissal of all Claims and

Counterclaims with prejudice and without costs to either party for the reason that this matter
has been fully resolved.

///

///


Page 1 - STIPULATED ORDER OF DISMISSAL OF ALL CLAIMS WITH                Foley Sampson & Nicholes, PLLC
                                                                         13115 NE 4th Street, Suite 260
         PREJUDICE                                                       Vancouver, WA 98684
                                                                         Telephone: 360.883.0636
        Case 2:19-cv-00277-MJP Document 42
                                        41 Filed 05/14/20
                                                 05/13/20 Page 2 of 4



      IT IS SO STIPULATED:
      DATED this 13th day of May, 2020.

                                       LE GROS, BUCHANAN & PAUL

                                       /s/ MARKUS G. OBERG
                                       Markus G. Oberg, WSBA #34914
                                       Attorneys for Plaintiff Smugglers Cove, LLC

                                       FOLEY SAMPSON AND NICHOLS PLLC

                                       /s/ DOUGLAS F. FOLEY
                                       Douglas F. Foley, WSBA #13119
                                       Attorneys for Defendants Graf

                                       SUMMIT LAW GROUP, PLLC

                                       /s/ LAWRENCE LOCKER
                                       Lawrence Locker, WSBA #15819
                                       Attorneys for Defendant Aspen Power
                                       Catamarans LLC




Page 2 - STIPULATED ORDER OF DISMISSAL OF ALL CLAIMS WITH         Foley Sampson & Nicholes, PLLC
                                                                  13115 NE 4th Street, Suite 260
         PREJUDICE                                                Vancouver, WA 98684
                                                                  Telephone: 360.883.0636
         Case 2:19-cv-00277-MJP Document 42
                                         41 Filed 05/14/20
                                                  05/13/20 Page 3 of 4



                                           ORDER
       Based on the stipulation of the parties herein, it is

       ORDERED that the above-captioned cause is dismissed with prejudice and without

costs to any party.
       DATED this 14th            day of May, 2020.




                                               Hon. Marsha J. Pechman
                                               U.S. District Court Judge




Page 3 - STIPULATED ORDER OF DISMISSAL OF ALL CLAIMS WITH                  Foley Sampson & Nicholes, PLLC
                                                                           13115 NE 4th Street, Suite 260
         PREJUDICE                                                         Vancouver, WA 98684
                                                                           Telephone: 360.883.0636
             Case 2:19-cv-00277-MJP Document 42
                                             41 Filed 05/14/20
                                                      05/13/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE
           I hereby certify that I caused the foregoing to be electronically filed with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to the persons

listed below:

                  Markus B.G. Oberg
                  Legros Buchanan & Paul, PS
                  4025 Delridge Way, SW, Suite 500
                  Seattle, WA 98106-1271
                          Of Attorneys for Plaintiff

                  Lawrence C. Locker
                  Summit Law Group, PLLC
                  315 5th Avenue, South, Suite 1000
                  Seattle, WA 98104-2682
                          Of Attorneys for Defendant, Aspen Power Catamarans, LLC

           DATED this 13th day of May, 2019.



                                         /s/ DOUGLAS F. FOLEY
                                         Douglas F. Foley, WSBA #13119
                                         Vernon S. Finley, WSBA #12321


187/6457




Page 4 - STIPULATED ORDER OF DISMISSAL OF ALL CLAIMS WITH                     Foley Sampson & Nicholes, PLLC
                                                                              13115 NE 4th Street, Suite 260
         PREJUDICE                                                            Vancouver, WA 98684
                                                                              Telephone: 360.883.0636
